 




EXHIBIT 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (this “Amendment”) effective as of the 1st day of January, 2019
to the Employment Agreement, initially effective as of January 1, 2017 and
amended as of June 29, 2017 and January 1, 2018 (the “Employment Agreement”), by
and between Heat Biologics, Inc. (the “Corporation”) and Jeff T. Hutchins
(“Executive”).  Capitalized terms used herein without definition shall have the
meanings assigned in the Employment Agreement.  




WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its Chief Scientific and Operating Officer; and




WHEREAS, in recognition of the hard work and performance by Executive, the
Corporation desires to amend the Employment Agreement.




NOW THEREFORE, for the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Employment Agreement as
follows:




1.  Amendment.  The fourth sentence of Section 3(a)(iii) is hereby deleted in
its entirety and replaced with the following:

“In addition, the Board may, in its sole discretion, award the Executive a cash
performance bonus (the “Performance Bonus”) equal to approximately 30% of his
then outstanding Base Salary at the end of each year in addition to an equity
bonus in the sole discretion of Board, with the actual amount of any such bonus
increased or decreased in the sole discretion of the Board.”

2. Severability. The provisions of this Amendment are severable and if any part
or it is found to be unenforceable the other paragraphs shall remain fully valid
and enforceable.




3. No Other Amendments; Confirmation. All other terms of the Agreement shall
remain in full force and effect. The Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter thereof.




4. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.




5. Governing Law. This Amendment is made and shall be construed and performed
under the laws of the remaining provisions will nevertheless continue to be
valid and enforceable. State of North Carolina without regard to its choice or
conflict of law principles and the parties agree to North Carolina as the
exclusive venue for any disputes arising hereunder.







[Signature page follows]





--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Dr.
Hutchins Employment Agreement to be duly executed as of the day and year first
above written.




 

 

 

 

 

 

 

HEAT BIOLOGICS, INC.

 

 

 

 

By:

/s/ Jeffrey Wolf

 

Name:

Jeffrey Wolf

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Jeff T. Hutchins

 

JEFF T. HUTCHINS









